DETAILED ACTION
This is the Office action based on the 16918139 application filed July 1, 2020, and in response to applicant’s argument/remark filed on June 15, 2022.  Claims 1, 3, 6-9,  and 11-16 are currently pending and have been considered below.  Applicant’s cancellation of claims 2, 4-5, 10 and 17-18 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Interpretations
Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).          Furthermore, the process of making the composition is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-9, 11-13 and 15-16 rejected under 35 U.S.C. 103 as obvious over Iwano et al. (PCT/JP2018/035456, published and referred here as U.S. PGPub. No. 20210017422), hereinafter “Iwano”, in view of Kim et al. (PCT/KR2018/013762 published June 27, 2019, referred here as U.S. PGPub. 20210163785), hereinafter “Kim”, and Shida et al. (U.S. PGPub. No.  20070128874), hereinafter “Shida”:--Claims 1, 9, 12, 15: Iwano teaches a CMP slurry for a silicon nitride substrate ([0019]), comprisingabrasive particles, such as silica ([0033]);a hydroxyl acid, such as lactic acid ([0072]);a polyol, such as polyethylene glycol ([0081]); wherein the CMP slurry has a pH of 2-7 ([0098]).     Iwano further teaches the CMP slurry further includes water-soluble polymer, wherein “(t)he water-soluble polymer is not particularly limited, and examples thereof include polyacrylic acid-based polymers such as polyacrylic acid, a polyacrylic acid copolymer, polyacrylate, and a polyacrylic acid copolymer salt; polymethacrylic acid-based polymers such as polymethacrylic acid and polymethacrylate; polyacrylamide; polydimethylacrylamide; polysaccharides such as alginic acid, pectinic acid, carboxymethylcellulose, agar, curdlan, dextrin, cyclodextrin, and pullulan; and vinyl-based polymers such as polyvinylpyrrolidone and polyacrolein.  The water-soluble polymer can be used singly or in combination of two or more kinds thereof” (emphasis added).     Iwano fails to teach a silica abrasive that is monocrystalline;     Kim, also directed to a CMP slurry ([0002-0005]), teaches that “(w)hen monocrystalline abrasive particles are used, a scratch reduction effect may be achieved in comparison to polycrystalline abrasive particles, dishing may be improved, and cleanability after polishing may be enhanced”.     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use monocrystalline silica abrasive particles in the CMP slurry taught by Iwano because Iwano is silent about a crystallinity of the silica abrasive particles, and Kim teaches that when monocrystalline abrasive particles are used, a scratch reduction effect may be achieved in comparison to polycrystalline abrasive particles, dishing may be improved, and cleanability after polishing may be enhanced.          Iwano fails to teach the polysaccharides may include hydroxyethylcellulose (HEC).        Shida, also directed to a CMP slurry, teaches that the slurry includes water-soluble polymer, wherein “(t)he water-soluble polymer included in the organic film CMP slurry according to this embodiment is not particularly limited.  As examples of the water-soluble polymer, water-soluble celluloses such as methylcellulose, methylhydroxyethylcellulose, methylhydroxypropylcellulose, hydroxyethylcellulose, hydroxypropylcellulose, carboxymethylcellulose, carboxyethylcellulose, and carboxymethylhydroxyethylcellulose; water-soluble polysaccharides such as chitosan, hyaluronic acid, chondroitin, chondroitin sulfate, chondroitin polysulfate, dermatan sulphate, heparin, keratan sulfate, keratan polysulfate, starch, dextrin, polydextrose, xanthan gum, and guar gum; and water-soluble polymers such as polyethylene glycol, polyethylenimine, polyvinylpyrrolidone, polyvinyl alcohol, polyacrylic acid and its salt, polyacrylamide, and polyethylene oxide can be given.  In particular, polyvinyl alcohol and polyvinylpyrrolidone are preferable, because excellent flatness can be obtained.  These water-soluble polymers may be used either individually or in combination of two or more.   The molecular weight of the water-soluble polymer is preferably 500 
to 1,000,000, more preferably 1,000 to 500,000, and still more preferably 5,000 to 300,000”.         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use hydroxypropylcellulose having molecular weight of 500-1,000,000 as an equivalent substitution for the carboxymethylcellulose in the CMP slurry taught by Iwano.            It is noted that the hydroxypropylcellulose reads on the water-soluble polymer, the lactic acid reads on the organic acid, the polyethylene glycol reads on the nonionic surfactant, and the polyacrylic acid reads on the defect improving agent recited in claims 1.         Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of making the composition is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.     In the current case, the abrasive particles taught by Iwano is capable of polishing a silicon nitride film, as shown above.--Claim 3: Iwano further teaches that the two or more water-soluble polymers may further comprise polymethacrylic acid ([0092]). --Claim 6: Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of making the composition is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.     In the current case, the abrasive particles taught by Iwano is capable of being produced by the method recited in claim 6. 
--Claims 7, 8: Iwano further teaches that the abrasives have a size of  preferably 16-1000 nm ([0039]) and present in an amount of preferably 0.1- 10 wt.% ([0043]).  It is noted that these reads on the ranges recited in claims 7 and 8. --Claim 11: Iwano further teaches that the water-soluble polymers may more preferably be present at a concentration 0.001-0.5 wt.% ([0094]).--Claim 13: Iwano further teaches that the lactic acid may more preferably be present at a concentration 0.01-1 wt.% ([0075]). --Claim 16: Iwano further teaches that the polyethylene glycol may preferably be present at a concentration 0.05-1 wt.% ([0087]).

Claim 14 rejected under U.S.C. 103 as being unpatentable over Iwano in view of Kim and Shida as applied to claim 1 above, and further in view of Yarita et al. (PCT/JP2017/044018, published and referred here as U.S. PGPub. No. 20190352536), hereinafter “Yarita”:
--Claim 14: Iwano modified by Kim and Shida teaches the invention as above.  Iwano further discloses the CMP slurry may comprise a pH adjuster, such as alkanolamine.  Iwano is silent about a chemical formula of the alkanolamine, and fails to teach that the alkanolamine may be triethanolamine.Yarita, also directed to a CMP slurry having a pH of 5.0 or less (abstract), teaches that the CMP comprises a pH adjusting agent, such as triethanolamine ([0041]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use triethanolamine as the alkanolamine in the CMP slurry taught by Iwano because Iwano discloses the CMP slurry may comprise a pH adjuster, such as alkanolamine, but is silent about a chemical formula of the alkanolamine, and Yarita teaches that such pH adjuster may be triethanolamine.
Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this arguments is persuasive.  New grounds of rejection based on newly found prior arts are shown above.  Specifically, one of skill in the art would be motivated to use monocrystalline silica abrasive particles in the CMP slurry taught by Iwano because Iwano is silent about a crystallinity of the silica abraisive particles, and Kim teaches that when monocrystalline abrasive particles are used, a scratch reduction effect may be achieved in comparison to polycrystalline abrasive particles, dishing may be improved, and cleanability after polishing may be enhanced.   It is noted that the prior art of Kim is previously International Application No. PCT/KR2018/013762, which is published as WO/2019/124740 on June 27, 2019, which pre-dates Applicant’s effective filing date.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713